People v Sampson (2017 NY Slip Op 09082)





People v Sampson


2017 NY Slip Op 09082


Decided on December 22, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


1518 KA 15-00570

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vLATROY D. SAMPSON, DEFENDANT-APPELLANT. 


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF COUNSEL), FOR DEFENDANT-APPELLANT.
SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (JOSEPH R. PLUKAS OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Monroe County Court (James J. Piampiano, J.), rendered January 30, 2015. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum:  Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal possession of a weapon in the second degree (Penal Law § 265.03 [3]). Defendant's valid, general waiver of his right to appeal forecloses his challenge to County Court's suppression ruling (see People v Sanders, 25 NY3d 337, 342 [2015]). Contrary to defendant's contention, his "waiver [of the right to appeal] is not invalid on the ground that the court did not specifically inform [him] that his general waiver of the right to appeal encompassed the court's suppression ruling[]" (People v Brand, 112 AD3d 1320, 1321 [4th Dept 2013], lv denied 23 NY3d 961 [2014] [internal quotation marks omitted]; see People v Goodwin, 147 AD3d 1352, 1352 [4th Dept 2017], lv denied 29 NY3d 1032 [2017]). Contrary to defendant's further contention, his "  monosyllabic affirmative responses to questioning by [the court] do not render his [waiver of the right to appeal] unknowing and involuntary' " (People v Harris, 94 AD3d 1484, 1485 [4th Dept 2012], lv denied 19 NY3d 961 [2012]; see People v Hand, 147 AD3d 1326, 1326-1327 [4th Dept 2017], lv denied 29 NY3d 998 [2017]). Finally, there is no authority supporting defendant's assertion that a waiver of the right to appeal tendered in connection with a plea to the top count of an indictment should be automatically subjected to "higher scrutiny" on appeal.
Entered: December 22, 2017
Mark W. Bennett
Clerk of the Court